Citation Nr: 1414728	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  09-24 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased disability rating in excess of 20 percent for left knee, status post repeated arthroscopic surgeries with lateral meniscus repair and distal realignment with lateral release.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and her spouse


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1993 to January 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which continued a 20 percent disability rating for left knee, status post repeated arthroscopic surgeries with lateral meniscus repair and distal realignment with lateral release.  

The Veteran testified at a Video Conference hearing before the undersigned Acting Veterans Law Judge in April 2012.  A transcript of this hearing was prepared and associated with the claims file.

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the above claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a thorough review of the Veteran's VA claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim of entitlement to an increased disability rating for a left knee disability.

The Veteran contends that her left knee disability is worse than the 20 percent disability rating currently assigned.  The Veteran was last given a VA examination to assess the severity of her left knee disability in May 2011.  At the April 2012 hearing, the Veteran reported that she had pain on a daily basis.  She also noted that she had left knee limitation of motion, with pain; cracking or popping; instability; and swelling.  Additionally, she was prescribed a knee brace by the VA and used a cane to walk.  She also stated that she had to put handicap rails in the bathtub so she could take a shower without falling.  The Veteran reported that her left knee had worsened since her last VA examination in May 2011, such as increased instability.

In this particular case, the May 2011 VA examination is too remote in time to address the current severity of the Veteran's service-connected left knee disability.  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that her disability had increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  Therefore, the Board must remand this matter to afford the Veteran an opportunity to undergo a VA examination to assess the current nature, extent and severity of her left knee disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Lastly, the Board finds that a remand is also necessary to obtain any outstanding VA treatment records with respect to the Veteran's left knee disability.  The claims file contains VA treatment records through May 2010.  At the April 2012 hearing, the Veteran reported that she was receiving treatment at the Salem VA for her left knee disability.  As these treatment records dated after May 2010 may contain information pertinent to her claim, they are relevant and should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran should also be offered the opportunity to submit any private treatment records in support of her claim.

Accordingly, the case is REMANDED for the following actions:

1) The AMC should obtain all outstanding VA treatment records dated from May 2010 to the present.  Any attempts to obtain these records and responses received thereafter should be associated with the Veteran's claims file.  The Veteran should also be offered the opportunity to submit any private treatment records in support of her claim.

2) After completing the development requested above to the extent possible, the Veteran should be scheduled for a VA examination to determine the current level of severity of her service-connected left knee disability (status post repeated arthroscopic surgeries with lateral meniscus repair and distal realignment with lateral release).  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All necessary testing should be performed, to include x-rays.

The examiner should write a comprehensive report discussing the current severity of the Veteran's left knee disability.  All necessary testing should be provided, including range of motion tests on extension and flexion.  

The examiner should also be asked to determine whether the left knee exhibits weakened movement, excess fatigability, instability, or incoordination attributable to the service-connected disabilities; and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202 (1995). 

Additionally, the examiner should specifically state if the Veteran has any recurrent subluxation or lateral instability of the left knee and, if so, whether those symptoms are slight, moderate, or severe.  

Furthermore, the examiner should state whether the Veteran has any ankylosis of the left knee.  

In addition, the examiner should state if the Veteran has dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Additionally, the examiner should state if the Veteran has symptomatic removal of semilunar cartilage.

The examiner should also state whether the Veteran has impairment of the tibia and fibula and, if so, describe the impairment.

In addition, the examiner should discuss the degree of occupational impairment attributable to the Veteran's left knee disability.  In particular, the examiner should describe what types of employment activities would be limited because of that service-connected disability, what types of employment would not be limited (if any), and whether any limitation on employment would likely be permanent.  

The examiner should also describe any other functional loss, to expressly include any social impairment arising from the Veteran's left knee disability.  In this regard, the examiner should expressly consider the Veteran's assertions regarding how that service-connected disability affects her ability to care for her children and perform household chores.  See Board Hearing Tr. at 13. 

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3) Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4) Following the completion of the foregoing, and after undertaking any other development it deems necessary, the RO should readjudicate the Veteran's claim.  If the claim is denied, the AMC should then provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the left to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
E. WOODWARD DEUTSCH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


